Citation Nr: 1747375	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-19 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent from March 1, 2009, and 70 percent from October 24, 2012, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for sliding hiatal hernia with gastroesophageal reflux disease (GERD).  

3.  Entitlement to a rating in excess of 10 percent from March 1, 2009, 20 percent from October 24, 2012, and 30 percent from May 23, 2014, for residuals of cervical spine fusion surgery with degenerative disc disorder (DDD).    

4.  Entitlement to an initial compensable rating from March 1, 2009, and to a rating in excess of 20 percent after May 23, 2014, for right fifth metatarsal fracture.   

5.  Entitlement to a compensable rating from March 1, 2009, and a rating in excess of 50 percent from May 23, 2014, for sinusitis. 

6.  Entitlement to a compensable rating from March 1, 2009, and in excess of 20 percent from October 24, 2012, for left shoulder bursitis.  
7.  Entitlement to a compensable rating from March 1, 2009, and in excess of 10 percent from May 23, 2014, for scar, residual of cervical spine fusion surgery.  

8.  Entitlement to a compensable rating from March 1, 2009, and in excess of 20 percent for radiculopathy of left lower extremity, to include left little toe numbness, residual of surgery for Mortons neuroma surgery. 

9.  Entitlement to a compensable rating from March 1, 2009, and in excess of 10 percent from May 23, 2014, for vertigo.   

10.  Entitlement to a compensable rating from March 1, 2009, a rating in excess of 10 percent from October 24, 2012, and a rating in excess of 40 percent from May 23, 2014, for percent for lumbar spine degenerative joint disease (DJD).  

11.  Entitlement to service connection for hypertension.  

12.  Entitlement to service connection for bilateral tinea pedis.  

13.  Entitlement to service connection for myofascial pain syndrome.  

14.  Entitlement to service connection for a prostate disorder, claimed as enlarged prostate.  


ATTORNEY FOR THE BOARD

A.Lech, Counsel 


INTRODUCTION

The Veteran had active service from June 1988 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The jurisdiction of the case now rests with the RO in Roanoke, Virginia. 

The Veteran was scheduled for an April 2017 hearing before the Board.  In a July 16, 2015, telephonic communication, the Veteran related that he wished to withdraw his hearing request.  See July 16, 2015 Report of General Information, in VBMS.  As such, the Board considers the hearing request to be withdrawn.

An April 2009 rating decision granted the Veteran service connection for sleep apnea at zero percent disabling, effective March 1, 2009 (his date of discharge from active service).  In a March 2010, the Veteran appealed the rating decision.  In a December 2012 rating decision and a December 2012 statement of the case, VA proposed to sever connection for sleep apnea based on clear and unmistakable error, as the Veteran did not have a diagnosis of sleep apnea.  In his May 2013 VA-9, Formal Appeal to the Board, the Veteran appealed the proposed severance of service connection only (see May 2013 VA-9, Formal Appeal to the Board).  A July 2014 rating decision severed the service connection.  An October 2016 rating decision reinstated service connection for sleep apnea, with a 50-percent disability evaluation, effective June 25, 2010.  Since that grant constitutes a full grant of the benefits sought on appeal, that claim is no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of an increased rating for residuals of cervical spine fusion surgery with DDD, an increased rating for left shoulder bursitis, an increased rating for lumbar spine DJD, an increased rating for radiculopathy of the left lower extremity, and an increased rating for vertigo, as well as service connection for hypertension and service connection for myofascial pain syndrome are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  For the period on appeal, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as irritability, impaired impulse control (anger and unprovoked irritability), near-continuous depression, ongoing anxiety, mild memory loss, difficulty in adapting to stressful circumstances, sporadic suicidal ideation, alcohol abuse, and sleep disturbances.  It is not manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss.

2.  The Veteran's GERD was manifested by difficulty swallowing, pain above the stomach, heartburn, pain behind the breastbone, reflux, regurgitation, and nausea (occurring twice a year), but not by persistently recurrent epigastric distress with dysphagia and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.

3.  For the period on appeal, the Veteran's right foot disability (residuals of fifth metatarsal fracture) is reasonably shown to have been manifested by moderately severe impairment (pain); it is not shown to have been manifested by symptoms or impairment more than moderately severe (i.e. severe).

4.  Prior to May 23, 2014, the Veteran's sinusitis has been manifested by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; neither three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, nor have more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting have been demonstrated.  After May 23, 2014, the Veteran's sinusitis did manifest by radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  
5.  The preponderance of the evidence is against the finding that the Veteran has a diagnosis of bilateral tinea pedis which could be attributable to his active service.

6.  The preponderance of the evidence is against the finding that the Veteran has a diagnosis of a prostate disorder which could be attributable to his active service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for the Veteran's PTSD from March 1, 2009, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating in excess of 70 percent the Veteran's PTSD from October 24, 2012, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a disability rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 (2016).

4.  The criteria for a disability rating of 20 percent for right fifth metatarsal fracture from March 1, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.59, 4.71a, Diagnostic Codes 5279, 5283, 5284 (2016).

5.  The criteria for a disability rating in excess of 20 percent for right fifth metatarsal fracture from May 23, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.59, 4.71a, Codes 5279, 5283, 5284 (2016).

6.  The criteria for a 10-percent rating from March 1, 2009, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6510-14 (2016).
7.  The criteria for a rating in excess of 50 percent from May 23, 2014, for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6510-14 (2016).

8.  The criteria for service connection for bilateral tinea pedis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

9.  The criteria for service connection for a prostate disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Increased Ratings

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.        38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 1999).

PTSD

The Veteran's PTSD has been evaluated as 30-percent disabling from March 1, 2009, and 70-percent disabling from October 24, 2012, under Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Under the General Rating Formula, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a) (2016).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016). 

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V). 

The Veteran underwent a VA examination in December 2008.  On examination, he was oriented in all spheres, appeared normal in affect during the interview, and reported having anxiety several times a day and depressed mood with feelings bored or easily frustrated.  The Veteran reported that his crying spells have diminished in frequency and intensity.  His communication and speech were normal. His concentration was somewhat impaired, and the Veteran stated that this has been the case as far back as elementary school.  The Veteran reported a type of anxiety or panic attack where he felt that the world was coming to an end, and as if he was having a heart attack, chest pain, and palpitations and feeling that his heart was about to stop.  The Veteran related that he felt like he had to sit with his back to the wall in public places, and avoided heavy traffic areas and took long detours to avoid traffic that reminded him of his experiences in Iraq.  There was no evidence of delusions, hallucinations, or suicidal or homicidal ideas.  The Veteran acknowledged some obsessive rituals, which did not interfere with the performance of his routine activities.  His thought process appear normal, judgment and abstract thinking were normal, the Veteran indicated some difficulty with memory and forgetting names, directions, and recent events.  The examiner diagnosed PTSD, and stated that it was likely that the symptoms of anxiety, panic disorder, depression, insomnia, hypervigilance, startled response, sleeping difficulties, freefloating anxiety, and panic attacks all fit under the rubric of PTSD.  The examiner also diagnosed ADHD, and assigned the Veteran a GAF score of 60.  See December 2008 VA examination, in Legacy Content Manager (LCM).
 
In a March 2010 statement, the Veteran related that he experienced irritability, anger, emotional numbness, insomnia, and avoidance of traffic and crowded places.  The Veteran reported that his substance abuse and mood swings caused his divorce.  He also stated that his symptoms were "somewhat controlled" by medication, that he used to go to counseling but could not do so since he moved due to the distance to the nearest VA Center, and that his spouse told him that he woke up at night "soaking wet in a cold sweat" without having any recollection of it.  The Veteran also asserted that there were days when he became "suddenly emotional and depressed" and "did not feel normal."  See Veteran's statement, March 2010, in LCM.  

The Veteran's VA treatment records from February 2010 to November 2012 show that he was treated for PTSD, had panic attacks, mood problems, anxiety, insomnia, and irritability.  His grooming was appropriate, he had good eye contact, his speech was within normal limits, euthymic mood with full range of affect, occasional tearfulness, normal thought processes, good judgment, and good insight.  The records show that he underwent individual psychotherapy from April 2012 to July 2012.  The Veteran repeatedly denied suicidal thoughts or plan, and had passive suicidal ideation.  He reported that things were going well at home and at work.  He had a GAF of 60 to 68.  See VA treatment records February 2010 to November 2012, in LCM.

The Veteran underwent a VA examination in October 2012.  The examiner related that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.  The Veteran reported being anxious and depressed, and having considered suicide two months prior to the examination.  The examiner noted that the Veteran experienced depressed mood, anxiety, suspiciousness, panic attacks less than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of mood and motivation, suicidal ideation, and impaired impulse control.  His GAF was 55.  See October 2012 VA examination, in LCM.

VA treatment records from July 2013 showed a GAF of 65, sleep impairment, and irritability.  In September 2013, the Veteran's GAF was 70, his mood and sleep improved, and he denied any suicidal or homicidal ideation.  See VA treatment records in LCM.     

The Veteran underwent another VA examination for PTSD in May 2014.  The examiner confirmed a diagnosis of PTSD, chronic, moderate to severe, and opined that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran experienced depressed mood, anxiety, suspiciousness, panic attacks occurring less than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, suicidal ideation, and impaired impulse control.        

VA treatment records from August 2014 show that the Veteran experienced "some anxiety," sleep impairment, and that his depression was "good."  The Veteran was well groomed, with normal speech, full affect, good eye contact, some intermittent intrusive thoughts, hypervigilance, hyperarousal, poor concentration, short term memory issues.  Records from June 2015 show that the Veteran reported difficulties with attention and short-term memory, anxiety, and insomnia.  See VA treatment notes, February 2014 to July 2015, in LCM.

Based on the record, the Board finds that an evaluation of 70 percent for the entire period on appeal is warranted at this time.  As discussed above, the Veteran has several symptoms that more closely approximate a 70 percent evaluation including, in particular, impaired impulse control (anger and unprovoked irritability), and near-continuous depression.  Other symptoms, including ongoing anxiety, mild memory loss, difficulty in adapting to stressful circumstances, sporadic suicidal ideation, alcohol abuse, and sleep disturbances, lead to an overall disability picture that warrants a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  The examination reports and medical records simply confirm the Veteran's statements regarding the nature and extent of this (with the latest treatment records from June 2015 showing some improvement in his symptoms).  As his medical records have reported, the Veteran's symptoms waxed and waned, and at times he functioned much better than at other times, but overall his disability picture for the entire period on appeal remained of very similar, if not the same, severity.

The Board has considered a higher evaluation of 100 percent disabling, but the evidence, which includes the Veteran's medical records, do not support a schedular maximum evaluation of 100-percent disabling.  For instance, the Veteran reported that he was doing well at work, his thought processes were always normal, he had no delusions or hallucinations, and displayed no neglect of personal appearance or hygiene.  Notably, he did note some difficulty with short term memory and concentration, but this was not comparable with loss of memory as contemplated under the 100-percent rating.  He was capable of completing activities of daily living without assistance, whereas to be consistent with a 100-percent rating, it would require intermittent inability to perform activities of daily living.  Furthermore, while GAF scores are no longer used, the Veteran's GAF scores, which were relevant at the time, the Veteran underwent his VA examinations, were 60 to 70, and represented mild to moderate symptoms.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).

The Board has also considered the Veteran's statements regarding his PTSD symptoms.  The Veteran's statements are competent evidence as to the symptoms of his PTSD as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's PTSD than his statements.  Given such, the Board does not find that a rating of 100 percent, as the record stands, is warranted.

GERD

Entitlement to an initial rating in excess of 10 percent for sliding hiatal hernia with GERD.  The Veteran's GERD has been assigned a 10-percent disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  38 C.F.R. § 4.27 (2016).  

Accordingly, the hyphenated diagnostic code used in this case indicates that a digestive disorder under Diagnostic Code 7399 is the service-connected disorder.  GERD is rated by analogy to hiatal hernia, under Diagnostic Code 7399-7346.
Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60-percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142.

The Veteran underwent a VA examination in December 2008.  The examiner noted that the Veteran experienced difficulty swallowing, pain above the stomach, heartburn, pain behind the breastbone, reflux, and regurgitation. The examiner related that the Veteran took Aciphex daily, which relieved his symptoms 85 to 90 percent of the time.  The Veteran denied being hospitalized for the condition, having any surgeries for it, or experiencing any functional impairment due to it.
See December 2008 VA examination, in LCM.
 
The Veteran's VA treatment records show that he reported that Nexium did not help him in August 2010.  He was started again on Nexium in August 2010.  In November 2010, he was told to continue Nexium and Omeprazole for his GERD.  An upper GI series was abnormal, and it was noted that the Veteran's GERD was controlled with medication.  See VA treatment records April 2010 to November 2010, in LCM.

The Veteran underwent another VA examination in October 2012.  The examiner diagnosed the Veteran with GERD and a hiatal hernia, and stated that the Veteran took Aciphex or another proton pump inhibitor for his symptoms.  The Veteran told the examiner that he underwent an upper GI endoscopy which showed that he had a sliding type hiatal hernia and GERD, and that his was "relatively asymptomatic" when he took his medication.  The examiner stated that the Veteran did not experience any symptoms related to his GERD and/or hiatal hernia.  See VA Esophageal Conditions Examination (Including gastroesphogeal reflux disease (GERD), hiatal hernia and other esophageal disorders), Disability Benefits Questionnaire, in LCM.

The Veteran underwent another VA examination in May 2014.  The examiner confirmed the diagnoses and noted that the Veteran now used Omeprazole with occasional reflux and burning.  The examiner noted that the Veteran experienced persistently recurring epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and nausea.  The number of episodes of nausea was two per year, and the average duration of the episodes was one to nine days.  The Veteran had no other signs or symptoms, and there were no other findings.  The examiner reported that the Veteran's esophageal condition did not have an impact on his ability to work.
See May 2014 VA Esophageal Conditions Examination (Including gastroesphogeal reflux disease (GERD), hiatal hernia and other esophageal disorders), Disability Benefits Questionnaire, in LCM.
  
In this case, the clinical evidence does not establish persistently recurrent epigastric distress with dysphagia, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health, either individually or in concert.  The VA examinations noted that the Veteran reported difficulty swallowing, pain above the stomach, heartburn, pain behind the breastbone, reflux, regurgitation, and nausea (occurring twice a year).  On the other hand, both the December 2008 and the August 2010 examiners reported that the Veteran's GERD was basically controlled with medication.  In sum, there is simply no evidence to suggest that a rating higher than 10 percent is warranted at any time during the pendency of this appeal.

The Board has considered the Veteran's statements regarding his GERD symptoms. The Veteran's statements are competent evidence as to the symptoms of his GERD as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's GERD has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's GERD than his statements.

For the reasons stated above, the presently assigned 10 percent rating for GERD is appropriate.  38 C.F.R. § 4.114, Diagnostic Code 7399-7346 (2016).   The medical evidence does not establish that an increase is warranted at any time period during the Veteran's appeal, and as such a higher rating is denied.  Fenderson, 12 Vet. App. at 126.

Fifth Metatarsal Fracture

Entitlement to an initial compensable rating from March 1, 2009, and to a rating in excess of 20 percent after May 23, 2014, for right fifth metatarsal fracture.  The Veteran's disability was rated under DC 5299-5283, and then DC 5284.

Under Code 5283, a 10 percent rating is assigned for manifestations of malunion or nonunion of the tarsal or metatarsal bones that are moderate; a 20 percent rating is assigned for moderately severe; and a 30 percent rating is assigned for severe.  A Note to Code 5283 provides that a 40 percent rating will be assigned where there is an actual loss of use of the foot.  38 C.F.R. § 4.71a.  This Code is not applicable, as no malunion or nonunion is shown in any of the medical records. 

Under Code 5284, a 10 percent rating is assigned for other foot injury that is moderate; a 20 percent rating for moderately severe; and a 30 percent rating for severe.  A Note to Code 5284 provides for a 40 percent rating where there is an actual loss of use of the foot.  38 C.F.R. § 4.71a. 

The Veteran underwent a VA examination for his right foot in December 2008.  He told the VA examiner that he was told in June 2007, following an X-ray, that he had a right foot fracture of which he was not aware.  The examiner noted that the area healed well and without any complications, and that the Veteran had since then worn inserts in his shoes and related that it was "very painful to walk."  Physical examination was normal, and revealed no pain or tenderness.  X-rays of the right foot were normal, and the examiner stated that there was no pathology identified on physical examination which would warrant a diagnosis, and that the fracture has resolved with treatment.  See December 2008 VA Comprehensive Medical Examination, in LCM.

VA treatment records show that the Veteran experienced pain in both feet.  See April 2009, February 2010, June 2010, August 2010, October 2010 VA treatment records, in LCM.
 
The Veteran underwent another VA examination in May 2014.  The Veteran stated that he experienced pain at lateral bottom right foot, and denied any flare-ups.  There was pain on physical examination, and no functional loss.  The examiner stated that the Veteran's symptoms (pain) were moderately severe.  There were no other findings or symptoms.  See May 2014 VA Foot Conditions, including Flatfoot (Pes Planus), Disability Benefits Questionnaire, in LCM.    
 
On longitudinal view of the record, and with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds it is reasonably shown that the right foot disability was manifested by moderately severe foot injury (pain) throughout.  Pain on pressure or palpation at the injury site was noted throughout, and the May 2014 examiner described the Veteran's foot disability as moderately severe.  The Veteran's symptoms have been consistent throughout, as he has experienced pain throughout.  Accordingly, a 20 percent rating under is warranted throughout.  A rating higher than 20 percent is denied, where there has been no evidence submitted that demonstrates that his disability is severe.  In fact, his disability, as stated previously, has only been described as moderately severe.

The Board has considered the Veteran's statements regarding his right foot symptoms.  The Veteran's statements are competent evidence as to the symptoms of his right foot disability as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's right foot disability has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's right foot disability than his statements.

For the reasons stated above, the 20 percent rating for right foot disability is appropriate for the entire period on appeal.  38 C.F.R. § 4.114, Diagnostic Code 5279 (2016).  A higher rating is denied.  Fenderson, 12 Vet. App. at 126.

Sinusitis

Entitlement to a compensable rating from March 1, 2009, and a rating in excess of 50 percent from May 23, 2014, for sinusitis. 

For the purpose of determining compensation, all forms of sinusitis are rated under the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, DC 6510-14 (2016).  According to this ratings table, a non-compensable rating is assigned when sinusitis is detected only by X-ray.  A 10 percent rating is assigned where a Veteran suffers one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned where a Veteran suffers three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Finally, a 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

The Veteran underwent a VA examination for his sinuses in December 2008.  The examiner noted that the Veteran had intermittent sinus problems, used Claritin, and had ear tubes inserted.  His symptoms interfered with breathing through the nose, hoarseness of voice, crusting, and pain.  A physical examination did not show any sign of active, acute, or chronic disease.  X-rays showed that the right frontal sinus was increased in density and appeared opacified.  See December 2008 VA Comprehensive Medical Examination, in LCM.

The Veteran underwent another VA examination in October 2012.  The examiner related that the Veteran has never had been diagnosed with sinusitis.  The examination showed no signs or symptoms of sinus issues.  The examiner related that sinusitis was a much over-diagnosed illness, and that the Veteran did not have the condition.  The examiner noted that the nasal/sinus physical exam were unremarkable, and that the Veteran did not show up for the ordered sinus X-rays.  See October 2012 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx, Disability Benefits Questionnaire, in LCM.  
  
The Veteran underwent a VA examination in May 2014.  The examiner noted that the Veteran experienced maxillary frontal sinusitis, which was nearly constant, and for which the Veteran used Tylenol Sinus (with some relief).  The examiner stated that the Veteran experienced pain and tenderness of the affected sinus, as well as purulent discharge.  The examiner reported that the Veteran had more than seven non-incapacitating episodes of sinusitis in the past 12 months, and no incapacitating episodes.  He stated that the Veteran has not had any sinus surgeries, and that there were no other symptoms or findings.  See May 2014 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx, Disability Benefits Questionnaire, in LCM.
  
In the VA treatment records, the Veteran indicated that he had sinus headaches and sinus congestion.  See February 2010, May 2015 VA treatment records, in LCM.  

On longitudinal view of the record, and with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds it is reasonably shown that, prior to May 23, 2014, the Veteran's sinusitis was characterized by intermittent sinus problems coupled with breathing interference through the nose, hoarseness of voice, crusting, and pain.  The Board finds that these symptoms are equivalent to those contemplated by the 10 percent rating - three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  As such, a 10 percent rating is granted for the period prior to May 23, 2014.  A higher rating is not warranted, as the evidence of record does not show three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

For the period after May 23, 2014, a rating in excess of 50 percent is not warranted. It is important for the Veteran to understand that his symptoms do not meet even the 50 percent disability criteria, as he never had any sinus surgeries (a requirement for the 50 percent rating), let alone a higher criteria (or, rather, extraschedular criteria, since the 50 percent rating is the highest available under DC 6513).  There is no evidence in the record of radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  As such, a higher rating must be denied.     

The Board has considered the Veteran's statements regarding his sinus symptoms. The Veteran's statements are competent evidence as to the sinus symptoms as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's sinus disorder has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's sinus disability than his statements.

For the reasons stated above, for the period prior to May 23, 2014, a 10 percent rating is warranted.  For the period after May 23, 2014, a rating in excess of 50 percent is not warranted..  38 C.F.R. § 4.114, Diagnostic Code 6513 (2016).  Higher ratings are denied.  Fenderson, 12 Vet. App. at 126.

Extraschedular Consideration

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  While the Veteran's current employment situation is not clear, he has not asserted at any point in time that he is unable to secure and maintain employment due to his service-connected disabilities.  Should this occur in the future, the Veteran is free to file a TDIU claim at a later date.  

B. Service Connection

The Veteran asserts that he experiences bilateral tinea pedis and a prostate disorder which are related to his active service.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).
In order to prevail on the issue of service connection, there must be evidence of: a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records (STRs) are silent for the diagnosis or treatment of a tinea pedis or a prostate disorder.  The STRs do contain notations that the Veteran's prostate was observed and tested between February 2006 and February 2007 due to elevated prostate-specific antigen (PSA).  A March 2006 biopsy showed benign prostatic tissue, and his condition was described as benign prostatic hyperplasia (enlarged prostate).  See STRs in VBMS.    

The Veteran's post-service treatment records from November 2010 show that he reported to his treating physicians that he had a history of "prostate problems."  In March 2013 and June 2013, he reported having a history of "enlarged prostate."    

The Veteran underwent a VA pre-discharged examination in December 2008.  Upon physical examination, his prostate was deemed "smooth, nontender" and "barely palpable without any signs of significant enlargement or irregularity."  In other words, it was normal, and the Veteran was not found to experience a prostate disorder. 

The Veteran underwent a VA examination in October 2012.  The examiner related that the Veteran did not have a prostate disorder.  The examiner noted that the Veteran had no treatment for prostate enlargement, had a normal-sized prostate in 2008, and no symptoms of prostate enlargement.  See October 2012 VA Medical Opinion 1, Disability Benefits Questionnaire, in LCM.  

Regarding bilateral tinea pedis, there are no mentions of the disorder in any of the Veteran's medical records.  

The Veteran underwent a VA pre-discharged examination in December 2008.  Upon physical examination, the examiner related that there were no signs of infection of the skin of the feet.  A May 2014 VA examination (with its October 2016 addendum) which examined specifically his feet, did not note any problems with tinea pedis.  See May 2014 VA examination, October 2016 VA addendum, in VBMS.     

In sum, the Veteran's medical records do not support that he has current diagnoses of bilateral tinea or a prostate disorder.  Nor did the Veteran have such diagnoses at any point during the period on appeal.  While the Veteran experienced an enlarged prostate in active service, the problem appeared to have been acute and have resolved by the time the Veteran separated from active service.      

As such, the most competent and credible medical evidence of record fails to establish diagnoses of bilateral tinea and/or a prostate disorder.  Thus, the Board finds that the most probative (persuasive) evidence that specifically addresses the question weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In addition, there is no evidence that the Veteran had diagnoses of bilateral tinea and/or a prostate disorder that resolved during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that an appellant satisfies the current disability requirement "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim").  Rather, on review, the Board finds that the totality of the evidence does not show that the Veteran has, nor has he had during the appeal period, any current residuals of diagnoses of bilateral tinea and/or a prostate disorder.  As the Board has determined there is no probative medical evidence establishing current diagnoses of bilateral tinea and/or a prostate disorder, a discussion as to whether there exists a medical nexus between active service and such disorders is not necessary.  In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Consequently, the Board finds that entitlement to service connection for bilateral tinea and for a prostate disorder is not warranted.

For the foregoing reasons, the claim of entitlement to service connection for bilateral tinea pedis and a prostate disorder must be denied.  The criteria for entitlement to service connection for the claimed disabilities have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD, but no higher, for the period from March 1, 2009 is granted.

Entitlement to a disability rating in excess of 70 percent for PTSD from October 24, 2012 is denied.

Entitlement to an initial rating in excess of 10 percent for sliding hiatal hernia with GERD is denied.  

Entitlement to a 20 percent rating from March 1, 2009, for right fifth metatarsal fracture is granted.   
 
Entitlement to a rating in excess of 20 percent after May 23, 2014, for right fifth metatarsal fracture is denied.

Entitlement to a 10 percent rating from March 1, 2009, for sinusitis, is granted. 

Entitlement to a rating in excess of 50 percent from May 23, 2014, for sinusitis, is denied. 

Entitlement to service connection for bilateral tinea pedis is denied. 

Entitlement to service connection for a prostate disorder is denied.


REMAND

Cervical Spine and Lumbar Spine 

The Veteran's cervical spine disability is rated at 10 percent from March 1, 2009, 20 percent from October 24, 2012, and 30 percent from May 23, 2014.

The Veteran's lumbar spine disability is rated as noncompensable from March 1, 2009, at 10 percent from October 24, 2012, and at 40 percent from May 23, 2014.

The Veteran asserts that his back disabilities are more severe than the current ratings reflect.  A new VA examination is in order to ascertain the current nature and severity of his service-connected back disabilities. 

The Veteran was afforded a VA examination for his back disabilities in May 2014. When evaluating musculoskeletal disabilities that pertain to or include flare-ups, an examiner is required to inquire whether there are  periods of flare and, if the answer is yes, to state their severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, "per [the] veteran," to what extent, if any, they affect functional impairment.  Sharp v. Shulkin, No. 16-1385, 2017 U.S. App. Vet. Claims LEXIS 1266 (Vet. App. Sep. 6, 2017).  The Veteran has asserted flare ups in the May 2014 examination, and, as such, the VA examiner should inquire about them accordingly during the scheduled new VA examination.  

The examiner also noted that the Veteran experienced Intervertebral Disc Syndrome (IVDS).  As such, a VA examiner should further identify and describe the frequency and severity of all incapacitating episodes of the lumbar and/or cervical spine.  

Cervical Spine Fusion Surgery Scar

The Veteran's cervical spine fusion surgery scar has been assigned a noncompensable rating from March 1, 2009, and a rating of 10 percent from May 23, 2014.  The Veteran asserts that the cervical spine fusion surgery scar is more severe than the current ratings reflect. 

The Veteran will undergo a new VA examination for his cervical spine disability.  The Board finds that the issue of an increased rating for the Veteran's cervical spine surgery scar is inextricably intertwined with the issue of an increased rating for the cervical spine disability.  The Board will defer adjudication of the increased rating for the Veteran's cervical spine surgery scar claim until the development directed on that claim has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Left Shoulder 

The Veteran's left shoulder disability has been assigned a noncompensable rating from March 1, 2009, and a 20 percent disability rating from October 24, 2012.  The Veteran asserts that his left shoulder disability is more severe than the current ratings reflect.

The Veteran was afforded the latest VA examination for his left shoulder disability in May 2014.  The United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations did not comply with Correia.  As such, a remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia.

In addition, the Veteran was afforded a VA examination for his left shoulder disability in May 2014.  When evaluating musculoskeletal disabilities that pertain to or include flare-ups, an examiner is required to inquire whether there are  periods of flare and, if the answer is yes, to state their severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, "per [the] veteran," to what extent, if any, they affect functional impairment.   Sharp v. Shulkin, No. 16-1385, 2017 U.S. App. Vet. Claims LEXIS 1266 (Vet. App. Sep. 6, 2017).  The Veteran has asserted flare ups in the May 2014 examination, and, as such, the VA examiner should inquire about them accordingly during the scheduled new VA examination.  
 
Radiculopathy of Left Lower Extremity

The Veteran's radiculopathy of the left lower extremity has been assigned a noncompensable rating from March 1, 2009, and a rating of 20 percent from May 23, 2014.  The Veteran asserts that the cervical spine fusion surgery scar is more severe than the current ratings reflect. 
 
The Veteran will undergo a new VA examination for his back disability.  The Veteran's radiculopathy of the left lower extremity is tied to the Veteran's back disabilities.  See May 2014 VA examination, in VBMS.  The Board finds that the issue of an increased rating for the Veteran's radiculopathy of the left lower extremity is inextricably intertwined with the issue of an increased rating for the back disabilities.  The Board will defer adjudication of the increased rating for the Veteran's radiculopathy of the left lower extremity claim until the development directed on that claim has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Hypertension and Myofascial Pain Syndrome 

The Veteran's STRs show that he had a diagnosis history of hypertension in active service (see for example February 28, 2007, August 16, 2007, June 25, 2008, October 14, 2008 treatment notes, in VBMS).  

A pre-discharge VA examination performed in December 2008 related that the Veteran's blood pressure was mildly elevated, but not hypertensive.  See December 2008 examination in Legacy Content Manager Documents (document dated January 2009).  His VA post-service treatment records show that he was diagnosed with hypertension in March 2014.  See March 2014 VA treatment records, VBMS.

The Veteran's STRs also show that he had a diagnosis history of myofascial pain syndrome in active service (see for example March 2000, April 2000, June 2000, May 2003, October 2006, February 2007, January 2008 treatment notes, in VBMS).

A pre-discharge VA examination performed in December 2008 related that the Veteran had diagnosed myofascial pain syndrome, and that the condition was controlled with treatment.  See December 2008 examination in Legacy Content Manager Documents (document dated January 2009).   

His VA post-service treatment records show that he was diagnosed with myofascial pain syndrome in May 2014.  See May 2014 VA treatment records, VBMS.

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his hypertensive disorder and his myofascial pain syndrome.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Here, the Board finds that the McClendon standards are met and remand is necessary to determine the relationship, if any, between the Veteran's currently diagnosed hypertension and his in-service hypertension, and his current myofascial pain syndrome and the in-service myofascial pain syndrome.



Lumbar Spine DJD  

The Veteran's lumbar spine DJD has been assigned a noncompensable rating from March 1, 2009, and a rating of 10 percent from May 23, 2014.  The Veteran asserts that the lumbar spine DJD is more severe than the current ratings reflect. 

The Veteran will undergo a new VA examination for his back disability.  The Veteran's radiculopathy of the lumbar spine DJD is tied to the Veteran's back disabilities.  See May 2014 VA examination, in VBMS.  The Board finds that the issue of an increased rating for the Veteran's lumbar spine DJD is inextricably intertwined with the issue of an increased rating for the back disabilities.  The Board will defer adjudication of the increased rating for the Veteran's lumbar spine DJD claim until the development directed on that claim has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Vertigo 

The Veteran's vertigo has been assigned a noncompensable rating from March 1, 2009, and a rating of 10 percent from May 23, 2014.  The Veteran asserts that the vertigo is more severe than the current ratings reflect. 

The Veteran's last VA examination which assessed the severity of his vertigo took place in May 2014, almost three and a half years ago.  As such, the Veteran should be scheduled for a new VA examination to assess the current severity of his vertigo disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that Board should have ordered contemporaneous examination of a Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In light of the fact that the Veteran has been adjudicated to be 100 percent disabled from April 29, 2013, the AOJ should ask the Veteran if he wishes to continue with the claims which are currently being remanded.
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to see if he wishes to proceed with his remaining claims, or if he wishes to withdraw them (IN WRITING, PLEASE).

2. If the Veteran wishes to proceed with the increased rating claims, schedule the Veteran for an appropriate VA examination to evaluate the current severity of his service-connected cervical and lumbar spine disabilities.  Provide the claims file and access to the electronic file to the examiner. Request that the examiner review the files, including all the previous spine VA examination reports and note the review in an examination report.  All indicated tests and studies should be performed and all findings should be set forth in detail.  The examiner should provide a complete rationale for all opinions provided.

a) Pursuant to Sharp v. Shulkin, No. 16-1385, 2017 U.S. App. Vet. Claims LEXIS 1266 (Vet. App. Sep. 6, 2017), the examiner must inquire whether there are periods of flare.  If the answer is "yes," the examiner must state the severity, frequency, and duration of the flares; name the precipitating and alleviating factors; and estimate, "per [the]veteran," to what extent, if any they affect functional impairment.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

b) The examiner should further identify and describe the frequency and severity of all incapacitating episodes of Intervertebral Disc Syndrome (IVDS) of the lumbar and/or cervical spine, if any, (an "incapacitating episode" being defined as requiring physician-prescribed bedrest). 

c) The examiner should determine the current level of severity of the cervical spine fusion surgery scar, and in particular, the scar size and any identified characters of disfigurement, if any. 

d) The examiner should also identify any evidence of neurological disorders, including the service-connected radiculopathy of the left lower extremity.  Any sensory or motor impairment in the extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.

e) The examiner should determine the current level of the Veteran's lumbar spine DJD, and any symptoms related to it.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

f) The examiner should provide an opinion concerning the impact of the Veteran's disabilities on his ability to obtain and maintain gainful employment.  In so doing, the examiner must comment on whether the Veteran's disabilities, in and of themselves, preclude him from obtaining or maintaining gainful employment.

3. Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his service-connected left shoulder disability.  Provide the claims file and access to the electronic file to the examiner.  Request that the examiner review the files, including all the previous left shoulder VA examination reports and note the review in an examination report.  All indicated tests and studies should be performed and all findings should be set forth in detail.  The examiner should provide a complete rationale for all opinions provided.

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examiner is requested to indicate all present symptoms and manifestations from the Veteran's service-connected left shoulder disability.  The examiner should report complete range of motion findings for the left shoulder.  Range of motion measurement must be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate).  Additionally, the examiner must document all functional loss of the left shoulder, including due to pain on use, weakness, repetitive motion, flare-ups, fatigue, and incoordination.  Any functional loss must be documented in terms of additional lost degrees of range of motion.

b) The examiner must also express an opinion whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

c) The examiner should further identify and describe the frequency and severity of all incapacitating episodes, if any (an "incapacitating episode" being defined as requiring physician-prescribed bedrest). 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

d) Provide an opinion concerning the impact of the Veteran's left shoulder disability on his ability to obtain and maintain gainful employment.  In so doing, the examiner must comment on whether the Veteran's left shoulder disability, in and of itself, precludes him from obtaining or maintaining gainful employment.

4. Schedule the Veteran for a VA examination with an appropriate examiner for the purpose of preparing an opinion on whether the Veteran's diagnosed hypertension and myofascial pain syndrome are related to his active service, to include the hypertension and myofascial pain syndrome diagnoses he had in active service. 

a) Opine whether it is least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed hypertension is related to his active service, including his in-service hypertension diagnosis. 

b) Opine whether it is least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed myofascial pain syndrome is related to his active service, including his in-service myofascial pain syndrome diagnosis. 

c) Provide an opinion concerning the impact of the Veteran's hypertension and myofascial pain syndrome disabilities on his ability to obtain and maintain gainful employment.  In so doing, the examiner must comment on whether the Veteran's hypertension and myofascial pain syndrome disorder, in and of themselves, preclude him from obtaining or maintaining gainful employment.

5. Schedule the Veteran for a VA examination to assess the current severity of his service-connected vertigo.  All pertinent symptomatology and findings necessary to evaluate the Veteran's peripheral vestibular disorder, under 38 C.F.R. § 4.104, Diagnostic Code 6024 must be reported in detail.  Specifically, the examiner shall identify all symptoms associated with the Veteran's vertigo (including any dizziness or staggering) and shall report the frequency of any attacks of such symptoms.
6. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

7. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, furnish the Veteran an SSOC and provide the requisite opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


